In the above entitled cause motion for new trial was overruled on November 24, 1917, and final judgment tendered and 90 days given plaintiff in error in which to make and serve case-made. The 90 days expired without the completion of service of case-made and without any extension of time in which to make and serve same, and without any application on the part of plaintiff in error for an extension of time.
There is, therefore, no duly authenticated case-made by virtue of which the jurisdiction of this court would attach to the subject-matter, and as there is no duly certified transcript of record by which this court would be authorized to pass upon the issues of law raised, the case is dismissed for want of jurisdiction.
All the Justices concur.